    Case 2:19-cv-00190-PLM-MV ECF No. 25 filed 01/30/20 PageID.363 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN

ANDREW LONGUSKI,

        Plaintiff,

                                                 No. 2:19-cv-00190
v
                                                 HON. PAUL L. MALONEY
RYAN AKERS and
GARY DEMERS,                                     MAG. MAARTEN VERMAAT

        Defendants.

Julie A. Gafkay                          John G. Fedynsky (P65232)
Attorney for Plaintiff                   Andrew Jurgensen (P81123)
Gafkay Law, PLC                          Assistant Attorneys General
175 S. Main Street                       Attorneys for Defendant Akers
Frankenmuth, MI 48734                    Michigan Dep’t of Attorney General
(989) 652-9240                           State Operations Division
jgafkay@gafkaylaw.com                    P.O. Box 30754
P58680                                   Lansing, MI 48909
                                         fedynskyj@michigan.gov
                                         froehlichj1@michigan.gov

                                         James T. Farrell (P35400)
                                         Assistant Attorney General
                                         Attorney for Defendant Demers
                                         Michigan Dep’t of Attorney General
                                         MDOC Division
                                         P.O. Box 30217
                                         Lansing, MI 48909
                                         (517) 335-3055
                                         farrellj@michigan.gov


        DEFENDANT AKERS’S REPLY BRIEF IN SUPPORT OF HIS
      MOTION FOR DISMISSAL OR, IN THE ALTERNATIVE, SUMMARY
                JUDGMENT, IN LIEU OF HIS ANSWER
 Case 2:19-cv-00190-PLM-MV ECF No. 25 filed 01/30/20 PageID.364 Page 2 of 9



                                         Dana Nessel
                                         Attorney General

                                         /s/ John G. Fedynsky
                                         John G. Fedynsky (P65232)
                                         Andrew Jurgensen (P81123)
                                         Assistant Attorneys General
                                         Attorneys for Defendant Akers
                                         Michigan Dep’t of Attorney General
                                         State Operations Division
                                         P.O. Box 30754
                                         Lansing, MI 48909
                                         fedynskyj@michigan.gov
                                         jurgensenA2@michigan.gov


Dated: January 30, 2020




                                     2
 Case 2:19-cv-00190-PLM-MV ECF No. 25 filed 01/30/20 PageID.365 Page 3 of 9



                                    ARGUMENT

      Plaintiff Andrew Longuski’s response brief has the salutary effect of

narrowing the claims and issues before the Court. First, it is apparent that

Longuski brings no claim for denial of substantive due process rights. He makes no

argument in support of such a claim, relying instead on a fundamentally flawed

theory of procedural due process violation. For the remaining Fourth Amendment

and state law claims, Longuski similarly can find no refuge in his unpersuasive

arguments. In addition, to the extent that any of co-defendant Gary Demers’s

dispositive arguments apply with equal force to the claims against Akers, those

arguments are adopted and incorporated by reference. Fed. R. Civ. P. 10(c).


I.    The alleged factual disputes are immaterial and otherwise not
      central to the threshold immunity defenses of Akers.

      Longuski’s arguments confuse the role of investigating officer with that of

criminal defense attorney, prosecutor as officer of the court, trial judge, and,

ultimately, jury. There is no clearly established law requiring Akers to perform any

of these functions in the field or ahead of a warrant request that, it cannot be

disputed, was handed off to others. Clearly established law instead sets a much

lower bar for qualified immunity: plain incompetence or knowing violation of the

law. The allegations and record before the Court fall far short of that standard.

      Whoever had the bike first, however it was parked, whenever Akers had

access to video, and whatever Longuski and his friends had to say are all beside the

point. The core facts supporting a reasonable suspicion of unlawful conduct are not

disputed. Longuski does not and cannot dispute these facts. He was a tourist out
                                           3
    Case 2:19-cv-00190-PLM-MV ECF No. 25 filed 01/30/20 PageID.366 Page 4 of 9



late on Mackinac Island, riding with another man on a ladies’ bicycle registered to a

summer worker. That summer worker verified the value of the bicycle and denied

giving anyone permission to ride off with it, ride on it with others, or park it

anywhere else on the island. Nor can Longuski dispute the information Akers

received from local law enforcement and from the tavern employee who said she

heard Longuski and his friends joking about where to go and whether Longuski and

Derrick Jordan had stolen the bike. Video that allegedly shows Jordan first

appearing with the bike does not absolve Longuski from the determination based on

other evidence that he was involved in both a larceny and disorderly conduct. Even

if it did, the trooper is not required by any law to establish someone’s alibi or accept

protestations of innocence that would bypass a full investigation and orderly

criminal process. The same goes for prolonging what could become a volatile

encounter to identify and interview bystanders who were in no position to undercut

the key facts already provided by the true owner, the tavern employee, and fellow

officers on duty. 1




1 It should be further noted that any vague claim of the need for discovery or other
factual development is unpersuasive for at least two reasons. First, the matters
raised are tangential and immaterial on their face and for the reasons argued.
Second, despite Akers’s request in the alternative for summary judgment, Longuski
has not presented the Court with an affidavit or declaration that he cannot present
facts essential to justify opposition to the motion. Fed. R. Civ. P. 56(d).
Accordingly, the motion is not premature and it can and must be decided on the
merits. Further, the Sixth Circuit “has held on multiple prior occasions that, when
faced with a motion based on qualified immunity, a district court can not avoid
ruling on the issue.” Summer v. Leis, 368 F.3d 881, 886 (6th Cir. 2004).

                                           4
 Case 2:19-cv-00190-PLM-MV ECF No. 25 filed 01/30/20 PageID.367 Page 5 of 9



II.   Longuski relies on inapplicable cases.

      With respect to probable cause, Longuski questions reliance on a long list of

Supreme Court decisions that have defined the concept for purposes of both

criminal law and qualified immunity. (Pl.s’ Br., pg. 24, PageID.232.) The

distinction – warrantless arrests and searches – makes no legal difference here.

The same standard applies – an ordinarily prudent faced with fluid circumstances

and myriad probabilities as opposed to certainties.

      Longuski also misplaces his reliance on Moldowan v. City of Warren, et al,

578 F.3d 351 (6th Cir. 2009). That case involved emergence of new evidence – alibi

witnesses and questionable expert opinions on bitemark evidence – after conviction

in a sex assault case. There is not even a hint of an allegation here that exculpatory

evidence was suppressed or its existence was denied by any law enforcement officer.

The video was in fact gathered, preserved, and made available for review by those

authorized to make decisions about the prosecution. And in the case of a nolle

prosequi dismissal, the concerns about manifest injustice are simply not present

like they are when there is a conviction. Longuski thus misplaces his reliance on

Moldowan.

      The same is true for Sykes v. Anderson, 625 F.3d 294 (6th Cir. 2010). That

case involved a robbery where police suspected an inside job. Compared to what

Akers is alleged to have done or not done, the police misconduct in Sykes is beyond

the pale and different in both kind and degree. The Sixth Circuit noted “several

flagrant misrepresentations, exaggerations, and omissions of evidence that were

key to determining whether probable cause existed to believe that the Plaintiffs had
                                          5
 Case 2:19-cv-00190-PLM-MV ECF No. 25 filed 01/30/20 PageID.368 Page 6 of 9



committed any crime.” Id. at 301. In Sykes, investigators falsely described what

surveillance video actually showed and omitted the fact that video showed the

presence of two armed men. Id. at 306-307. Officers also never disclosed to the

prosecution, or the defense, records from the casino that contradicted officer

testimony about one of the suspects allegedly gambling “approximately the same

amount of money taken in the robbery in the three days following the robbery.” Id.

at 302. Nothing of that character is alleged to have happened here. Longuski does

not allege misrepresentation of or suppression of the contents of a probative,

exculpatory video. Instead, he critiques at the outset of an investigation the

absence of the trooper’s full review of or summary of video evidence that even in its

best light only illuminates tangential matters and not the core of the criminal

violations that were reasonably suspected. Longuski therefore misplaces his

reliance on Sykes for any of his federal claims. There is no clearly established law

requiring the kind of clairvoyance and completeness it is suggested should have

been deployed for a Friday night misdemeanor investigation that was written up

over the weekend and handed off in short order by the next few business days to

command and prosecutorial authority.


III.   Disciplinary history is immaterial and even if considered not
       determinative for purposes of threshold immunity defenses.

       Longuski’s response, while acknowledging its irrelevance, appears to rely

upon the results of an internal affairs investigation into this matter. Such material

is plainly irrelevant and otherwise not material to the dispositive issues raised in



                                          6
    Case 2:19-cv-00190-PLM-MV ECF No. 25 filed 01/30/20 PageID.369 Page 7 of 9



the motion. Whether Akers complied with official orders (the basis of the discipline)

is a separate and distinct question that bears no logical or legal relation to whether

he is entitled to qualified immunity under federal law or governmental immunity

under Michigan law. 2

        Further, that material undercuts Longuski’s attempt to present himself here

as the vulnerable victim who did no wrong. That attempt has the power positions

reversed. Longuski was the superior officer with a longer record of service. Akers

was the one who in spite of that did what he could to perform his official duties and

not give Longuski any special or favored treatment because of his rank and

employment. In this context, the denial of immunity presents the specter of a

chilling effect for any police officer investigating a fellow superior officer. That

danger is real and it applies in cases of the most serious corruption or heinous

felonies on down to the sophomoric tomfoolery upon which this case is premised.




2Longuski’s Exhibit 1 references violation of “Official Order No. 1, Sections 4.5 and
4.8.” (Pl.’s Ex. 1, PageID.242). Those official orders generally address conduct
unbecoming and neglect of duty, which are discrete standards in the code of conduct
that both fall far short of the type of misconduct required to deprive an officer of the
protections of applicable immunity under law:
        Section 4.5 Members shall maintain a level of conduct in their personal and
        business affairs, which is in keeping with the highest standards of the law
        enforcement profession. Members shall conduct themselves at all times, both
        on and off duty, in a manner that will reflect favorably upon the department.
        Conduct unbecoming a member shall include that which brings the
        department into disrepute or reflects discredit on the individual as a member
        of the department or that which impairs the efficiency of the department.

        Section 4.8 Members shall not malinger, feign illness, or shirk their duties or
        responsibilities. Willful neglect of duty, including sleeping on duty, is
        prohibited. (Def.’s Ex. 1.)
                                            7
 Case 2:19-cv-00190-PLM-MV ECF No. 25 filed 01/30/20 PageID.370 Page 8 of 9



Applicable immunity doctrine stands in the way of Longuski making a federal case

(or a state law case) out of what should have been an ordinary misdemeanor

complaint.


                  CONCLUSION AND RELIEF REQUESTED

      Trooper Akers respectfully requests that the Court (1) grant qualified

immunity, (2) grant governmental immunity, (3) dismiss all claims, and (4) grant

any other appropriate relief.

                                             Respectfully submitted,

                                             Dana Nessel
                                             Attorney General


                                             /s/ John G. Fedynsky
                                             John G. Fedynsky (P65232)
                                             Andrew Jurgensen (P81123)
                                             Assistant Attorneys General
                                             Attorneys for Defendant Akers
                                             Michigan Dep’t of Attorney General
                                             State Operations Division
                                             P.O. Box 30754
                                             Lansing, MI 48909
                                             fedynskyj@michigan.gov
                                             jurgensenA2@michigan.gov
Dated: January 30, 2020




                                         8
 Case 2:19-cv-00190-PLM-MV ECF No. 25 filed 01/30/20 PageID.371 Page 9 of 9



                         CERTIFICATE OF SERVICE

       I certify that on January 30, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system, which will provide
electronic copies to counsel of record.


                                             /s/ John G. Fedynsky
                                             John G. Fedynsky (P65232)
                                             Assistant Attorney General




                                         9
